DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 5/28/2021, with respect to the 102 and 103 rejections using on Mishelevich as the primary reference, as well as the 112(b) rejection of claim 5, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Daghighian (US 2008/0230704)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 10, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daghigian (US 2008/0230704).
Regarding claims 1, 2, 5, 10, 12 and 17, Daghigian discloses providing a detecting apparatus as seen in figures 1, 3, 4,  6, 9 and 12. The detecting apparatus includes a set of sensors including ultrasound transducer 116 and PET sensors 22,26,102 which measure different physical quantities (par. 0045). The ultrasound transducer can image a portion of the brain (figures 6, 7 and 12 and par. 0046-0047).) A holder 232 has a periphery and defines “compartments” in a lattice configuration embedded at predetermined locations relative to the periphery of the holder in which individual sensors 22,26 of the set of sensors are held (par. 0050 and figures 1 and 9). As seen in figure 12, the holder can be maintained on the head of the subject, while the positions of the PET sensors are modified and detected (par. 0049). The PET sensor positions are considered to be “stereotactically determined” as the claims and applicant’s specification provide no details as to what this entails, other than the sensors are “stereotactially positioned” and this is shown in figure 12 of Daghagian.
Regarding claim 6, the holder will be less than 10 cm in length for an 8x8 array (par. 0034). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Daghigian in view Wang et al. (US 2016/0089117, hereinafter Wang).
Daghigian, as described above, discloses a set of sensors including an ultrasound transducer but is silent as to also including an accelerometer and an electrical sensor. However, Wang discloses that the use of accelerometers and electrical sensors in addition to ultrasound transducers and sensors is known in the art (par. 0071). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to include the accelerometer and electrical sensor as taught by Wang in the apparatus of Daghigian in order simultaneously and efficiently obtain additional data about a patient which could aid in treatment.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Daghigian in view of Rothberg et al. (US 2013/0116561, hereinafter Rothberg).
Daghigian, as described above, discloses an ultrasound system but is silent as to also including EEG sensors in the apparatus. However, Rothberg discloses that the use of EEG sensors in addition to ultrasound transducers and sensors is known in the art (par. 0438). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing to include the EEG sensors as taught by Rothberg in the apparatus of Daghigian in order simultaneously and efficiently obtain additional data about a patient which could aid in treatment.
Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792